Exhibit 10.2


Summary of the Registrant's Compensatory Arrangements with Executive Officers


Name and Title
 
Base Salary for 2016
F. Thomson Leighton
Chief Executive Officer
 
$1
James Benson
Chief Financial Officer
 
$480,000
Robert Blumofe
Executive Vice President - Platform
 
$475,000
James Gemmell
Executive Vice President - CHRO
 
$425,000
Melanie Haratunian
Executive Vice President and General Counsel
 
$450,000
Rick McConnell
President - Products and Development
 
$550,000
William Wheaton
EVP - Media
 
$420,000






